Civil action to restrain foreclosure sale under power contained in deed of trust.
From judgment dissolving temporary restraining order, entered 30 August, 1932, the plaintiff gave notice of appeal. Appeal bond fixed at $100. Thereafter, 5 October, 1932, on affidavit which omits to aver appellant "is advised by counsel learned in the law that there is error of law in the decision of the Superior Court in said action," the clerk of the Superior Court signed an order allowing plaintiff to appeal in forma pauperis.
Motion by appellees to dismiss appeal.
The Court is without jurisdiction to entertain the appeal, and the same will be dismissed on authority of Honeycutt v. Watkins, 151 N.C. 652,65 S.E. 762.
The attempted appeal is in forma pauperis, and the affidavit, filed more than ten days after entry of judgment, is defective, in that, it does not contain the averment, required by C. S., 649, that appellant "is advised by counsel learned in the law that there is error of law in the decision of the Superior Court in said action." This is a jurisdictional requirement.Riggan v. Harrison, ante, 191; Russell v. Hearne, 113 N.C. 361,18 S.E. 711; S. v. Gatewood, 125 N.C. 694, 34 S.E. 543.
Furthermore, it may be doubted whether the clerk had authority to authorize an appeal in forma pauperis, even upon proper affidavit and certificate of counsel filed in apt time, in the face of the order by the judge fixing the appeal bond at $100. As to this point, however, we make no definite ruling. The question is not presently presented. S. v. Divine,69 N.C. 390; S. v. Harris, 114 N.C. 830, 19 S.E. 154.
Appeal dismissed.